In an action for money had and received, the defendants appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Nassau County (Goldstein, J.), entered September 19, 1994, as, following a nonjury trial, is in favor of the plaintiff and against the defendant RJAK Enterprises, Inc., in the principal sum of $55,100, and against the defendant Alexander Kaganowicz in the principal sum of $37,500. The appeal brings up for review so much of an order of the same court, entered November 30, 1994, as, upon reargument, adhered to the original determination (see, CPLR 5517 [b]).
Ordered that the appeal from the judgment is dismissed, as the judgment was superseded by the order made upon reargument; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
Viewing the evidence in the light most favorable to the *680plaintiff (see, Mirand v City of New York, 84 NY2d 44, 50), we find that the verdict was supported by sufficient evidence (see, Cohen v Hallmark Cards, 45 NY2d 493, 499). Moreover, the verdict was based upon a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129, 134).
We have reviewed the defendants’ remaining contentions and find them to be without merit. Sullivan, J. P., Pizzuto, Joy and Krausman, JJ., concur.